77 F.3d 490
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Stanley E. AMOS, Defendant-Appellant.
No. 95-10276.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1996.*Decided Feb. 12, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Stanley E. Amos appeals from the district court's order affirming his conviction, following a bench trial before a magistrate judge, for assault on a law enforcement officer on a military reservation in violation of 18 U.S.C. § 113(e).   Amos contends that there was insufficient evidence to support his conviction and that the district court erred by permitting a lay witness to testify regarding whether the assault took place within the special maritime and territorial jurisdiction of the United States.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We have reviewed the record and affirm for the reasons set forth in the district court's June 14, 1995 order.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3